Title: To Thomas Jefferson from David Humphreys, 25 September 1807
From: Humphreys, David
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New York Septr. 25th. 1807
                        
                        I have just arrived here in a passage of 34 days from England. I take the liberty of communicating some of
                            the most remarkable circumstances of a political nature which occurred at the time of my departure. After the general
                            embargo was raised, the objects which excited the public attention most, were, the expected arrival of Instructions from
                            the U.S. respecting the late aggression on our flag; and of the intelligence of the result of the great naval expedition
                            which was believed to be destined against the Danish fleet. The success or failure of the latter, it was supposed would
                            have some influence in the negociation with regard to the former. Previous to that aggression several Publications had
                            appeared in London calculated to prepare the public mind for a rupture with America. One of these is entitled “A true
                            picture of the U.S. of America, being a brief statement of the conduct of the Government & People of that Country
                            towards Great Britain from the Peace concluded in 1783 to the present time:” and another, “Concessions to America the Bane
                            of Britain &c.” I need not enumerate all the Classes of People to whom a war would be agreeable. Strange as it may
                            appear, I am inclined to believe, it would be more popular than that of 1775. It will not be difficult for you to conceive
                            that all the Officers of the Navy with their numerous Agents & connections, in conjunction with many of the Shipholders,
                            and various descriptions of other Subjects, particularly the ancient enemies of our Independence, should contemplate the
                            prospect of hostilities with satisfaction; but you may perhaps be surprised to learn, that such independent Characters as
                            your old Acquaintance John Stockdale and many others among the staunch friends of America in 76, look forward to a war
                            with us as an almost inevitable event, & not very much to be deprecated—at least, much less so, than the loss of the
                            smallest of their naval rights. As a proof of their delusion, they seriously believe, these rights are assailed by us, and
                            that the unreasonable pretensions & claims of America, encrease with the enemies & embarrassments of Britain. On the
                            other hand they attribute our unparalleled prosperity wholly to British indulgence, which they think has been greatly
                            abused, & cannot with safety to their navy be continued. Consequently they anticipate an unsuccessful issue of the
                            negociation, upon the supposition that Britain will not accede to the exaggerated claims of America, without pretending to
                            know what those claims may be,—hitherto, for want of Documents, only the abstract question of searching armed vessels
                            could have come into discussion. In deciding this to our satisfaction, it is imagined there will be little hesitation...but
                            not so, if it be insisted on, that the flag shall protect persons on board of our merchant vessels.
                        To maintain the naval supremacy or perish as a Nation, is the prevalent doctrine of the day. The most candid
                            Politicians admit that the manufacturing & commercial interests must suffer great detriment from a war; but they
                            entertain a hope that their manufactures will find their way into Countries, which have been accustomed to receive them.
                            They judge, that we shall not be able by any means to dispense with the use of them; and they have a full conviction that a
                            war will do us infinitely more harm that it will them, that it will be of short duration, and, taking all circumstances
                            into consideration, that it is preferable to an insidious neutrality—as they call the present system—It appears to me
                            that, in the midst of such declarations, added to the representations of the West India Merchants, the interests of the
                            manufacturing Towns & the merchants trading to the U.S. are overlooked or forgotten, for the moment.—How long a period
                            will elapse before their voice can be heard, it is difficult to determine.—The Ministry seemed solicitous to collect the
                            sense of the Country, which is certainly no easy task.—In the mean time, Mr. Monroe & Mr. Pinckney, entertained better
                            hopes of success, at the eve of my departure, than they had done some time before.—I have ventured to trouble you with
                            this statement of facts & opinions, from an apprehension that we shall, however, be forced to take a part in the war, if
                            it should continue much longer in Europe; or that Canada will be ceded to France, in case of a Peace.—I perceive little
                            chance of enjoying permanent safety, but by our becoming in a great degree an armed & united People, in effect, as well as
                            in name.
                        I beg leave to refer you to a letter which I had the pleasure of addressing to you from Bath on the 28th. of
                            Jany. last, for the knowledge of my disposition respecting the public military Service.
                        With Sentiments of high consideration & esteem, I have the honor to be Dear Sir Your mo: ob:
                            & mo: hble Serv
                        
                            D. Humphreys.
                        
                        
                            I shall be obliged to remain for some time at my manufactures near New Haven, where any letter will reach
                                me.
                        
                    